                Case 18-19441-EPK               Doc 1547         Filed 02/06/20         Page 1 of 5




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                        www.flsb.uscourts.gov

In re:                                                                    Case No. 18-19441-EPK

160 ROYAL PALM, LLC,                                                      Chapter 11
      Debtor.
________________________________/

    OTHER PALM HOUSE INVESTORS’ LIMITED OBJECTION TO APPLICATION FOR
      CONTINGENCY FEE COMPENSATION OF SPECIAL LITIGATION COUNSEL
    PHILIP J. LANDAU, ESQ. AND LAW FIRM OF SHRAIBERG, LANDAU & PAGE, P.A.

         The Other Palm House Investors1 object to the Application for Contingency Compensation

of Special Litigation Counsel Philip J. Landau, Esq and the Law Firm of Shraiberg, Landau &

Page, P.A. (ECF No. 1150) (the “Contingency Fee Application”), and in support state as follows:

         1.       The Other Palm House Investors appreciate and applaud the efforts of the Debtor’s

attorneys in this case and file this limited objection only to the allowance of the increased 5%

contingency fee to Special Litigation Counsel and the fees and costs of Special Appellate Counsel.

         2.       It could not have been anticipated when the Court entered its Order2 authorizing the

Debtor to employ the law firm of Shraiberg, Landau & Page, P.A. (“SLP”) to prosecute litigation


1
 The Other Palm House Investors are Wang Jue, Wang Jian, Sun Mengyang, Gao Yi, Chen Jun, Zhang Shikun, Cheng
Li, Tan Jing, Li Xiang, Liu Danqing, Man Mingyue, Wang Jing, and Liu Chenglin.
2
  On October 11, 2018, the Court entered an Order Approving Application for Employment of Philip J. Landau Esq.
and the Law Firm of Shraiberg, Landau & Page, P.A. as Special Litigation Counsel to the Debtor Pursuant to Sections
327(a) and 328 of the Bankruptcy Code (ECF No. 136). The movants did not receive notice of the underlying
application or the hearing (see ECF Nos. 77, 78, and 82) and were not represented at the hearing; their counsel
appeared in the afternoon of the hearing following its conclusion (ECF No. 136). “[W]hether a court ‘pre-approves’ a
fee arrangement under § 328 should be judged by the totality of the circumstances, looking at both the application and
the bankruptcy court’s order.” In re Airspect Air, Inc., 385 F.3d 915, 922 (6th Cir. 2004). “Factors in the determination
may include whether the debtor’s motion for appointment specifically requested fee pre-approval, whether the court’s
order assessed the reasonableness of the fee, and whether either the order of the motion expressly invoked § 328.” Id.
(determining there was no preapproval where neither the application nor order referenced Section 328 and neither
discussed the reasonableness of the fee). Here, the October 11, 2018 Order did not make a determination of the
reasonableness of the contingency arrangement, and it is not clear whether the fee arrangement for SLP was “pre-
approved” by the Court. If the Court were to determine that the contingency fee arrangement was not pre-approved,
then SLP’s fee request would be subject to review under Section 330.
                 Case 18-19441-EPK               Doc 1547        Filed 02/06/20         Page 2 of 5




claims on a contingency basis that the Debtor would engage separate Special Appellate Counsel

with respect to appeals of the same litigation.

          3.       The terms of compensation approved by the Court permit SLP to receive a 35%

contingency fee, increasing to 40% in the event of appeal, “of any asset recovered or economic

benefit received by the estate on account of any Litigation Claims, payable upon the approval of

any settlement in which a recovery is obtained or actually pursuing such Litigation Claims” (and

specifically providing “[f]or the avoidance of doubt [that SLP shall receive a contingency fee] of

any alleged secured debt that is reduced or avoided for the benefit of the estate.”). ECF No. 136.3

The contingency arrangement thus anticipated that SLP would handle the entirety of each litigation

matter through appeal. 4 Accordingly, the Debtor’s decision5 to employ G. Eric Brunstad, Jr. and

Dechert LLP as Special Appellate Counsel was a development that was not capable of being

anticipated when the Court approved the contingency arrangement for SLP.



3
    The movants assume that
4
          An attorney must be clear and precise in explaining the terms of a fee agreement. To the extent the contract
          is unclear, the agreement should be construed against the attorney. See Jaye v. Royal Saxon, Inc., 687 So.2d
          978, 982 (Fla. 4th DCA), rev. denied, Small & Small, P.A., v. Jaye, 699 So.2d 1375 (Fla.1997); May v.
          Sessums & Mason, P.A., 700 So.2d 22, 25 (Fla. 2d DCA 1997), rev. denied, 705 So.2d 571 (Fla.1998). Here
          the fee agreement was based upon Soff's representation of Arabia in the entire dispute, and his fee was to be
          based upon the recovery in all proceedings. Indeed, if “court proceedings” encompassed only the trial
          proceedings, then what was gained in those proceedings was only a $1,500,000 judgment. Lavalle Brown
          cannot claim that it is entitled to what was finally recovered after appeal on the one hand, but on the other
          hand reject its responsibility to perform the legal work necessary to complete those court proceedings which
          led to the larger recovery.

          Other jurisdictions have followed the rule that where the fee agreement calls for the law firm to represent the
          client in the entire suit, the law firm should absorb the cost of any additional legal services incurred in
          obtaining the final disposition. See, e.g., A. Stanley Proner, P.C. v. Julien & Schlesinger, P.C., 134 A.D.2d
          182, 520 N.Y.S.2d 771, 773 (1987); Sweeney v. Athens Reg'l Med. Ctr., 917 F.2d 1560 (llth Cir.1990). We
          agree with this rule to the extent that such additional fees and costs are both reasonable and necessary.
          Certainly, incurring appellate representation to carry on an appeal in this case fits those criteria.

Arabia v. Siedlecki, 789 So. 2d 380, 383–84 (Fla. 4th DCA 2001).
5
 On April 16, 2019, the Debtor filed its Application to Employ G. Eric Brunstad, Jr. and Dechert LLP as Special
Appellate Counsel, Nunc Pro Tunc to March 12, 2019 (ECF No. 742).
              Case 18-19441-EPK        Doc 1547      Filed 02/06/20     Page 3 of 5




        4.     Section 328(a) of the Bankruptcy Code expressly permits the Court to depart from

the terms and conditions of compensation it previously approved “if such terms and conditions

prove to have been improvident in light of developments not capable of being anticipated at the

time of the fixing of such terms and conditions.” 11 U.S.C. § 328(a) (emphasis added); see In re

Coho Energy Inc., 395 F.3d 198 (5th Cir. 2004) (affirming bankruptcy court’s decision to reduce

preapproved fee sought by law firm after firm was discharged for cause and replaced by other

attorneys).

        5.     Upon review of the Contingency Fee Application—seeking $15.8 million (40% of

the $39.6 million secured claim that the Court reduced to $0)—and Special Appellate Counsel’s

fee application and supplement (ECF No. 1508 and 1536)—seeking $1.1 million for the appellate

work performed—the terms and conditions of SLP’s contingency arrangement considering the

unanticipated retention of Special Appellate Counsel has proven to be improvident.

        6.     It is not reasonable, and could not have been anticipated or intended at the time the

Court approved the terms and conditions of SLP’s contingency arrangement, that the Debtor would

have to bear the expense of an additional 5% contingency to SLP—$1.9 million—plus the fees

and costs of additional appellate counsel—$1.1 million—in the event of an appeal. These funds

can instead be made available for distribution to the defrauded EB-5 creditors and other unsecured

creditors.

        7.     Accordingly, the movants request that the Court exercise its authority under Section

328(a) and modify the terms of compensation to SLP, as it is permitted to do under these

circumstances, to reduce the contingency fee to 35% (and permit the Debtor to pay the allowed

award of Special Appellate Counsel) or alternatively provide that the allowed award of Special

Appellate Counsel be paid out of SLP’s 40% contingency fee.
             Case 18-19441-EPK          Doc 1547      Filed 02/06/20      Page 4 of 5




       WHEREFORE, the Other Palm House Investors seek the entry of an Order sustaining this

limited objection to the Contingency Fee Application and modifying the terms of compensation to

SLP as provided above, and for such other relief as is just and proper.

Dated: February 6, 2020                               ANDERSON KILL P.C.
                                                      Counsel for Other Palm House Investors
                                                      1717 Pennsylvania Avenue, Suite 200
                                                      Washington, DC 20006
                                                      Tel: (202) 416-6559
                                                      Fax: (202) 416-6555
                                                      rcornish@andersonkill.com

                                                      By: /s/ Robert V. Cornish, Jr.
                                                          Robert V. Cornish, Jr.
                                                          Admitted Pro Hac Vice

                                                      Nelson Mullins Broad and Cassel
                                                      Co-Counsel for Other Palm House Investors
                                                      100 S.E. 3rd Avenue, Suite 2700
                                                      Ft. Lauderdale, FL 33394
                                                      Phone: 954.764.7060
                                                      michael.lessne@nelsonmullins.com

                                                      By: /s/ Michael D. Lessne
                                                            Michael D. Lessne
                                                            Florida Bar No. 73881

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion has been filed with the
Court and furnished via transmission of Notices of Electronic Filing on all counsel of record or
pro se parties identified on the CM/ECF service list maintained by the Court in this case on this
6th day of February, 2020.
                                                      By: /s/ Michael D. Lessne
                                                             Michael D. Lessne
                                                             Florida Bar No. 73881

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Joaquin J Alemany joaquin.alemany@hklaw.com, jose.casal@hklaw.com
      David W Baddley baddleyd@sec.gov
      Eyal Berger eyal.berger@akerman.com, jeanette.martinez@akerman.com
         Case 18-19441-EPK     Doc 1547    Filed 02/06/20   Page 5 of 5




   Robbie T Boone robbie.boone@whitecase.com, robbie.t.boone@gmail.com
   Robert V. Cornish rcornish@andersonkill.com
   John K Cunningham jcunningham@whitecase.com, avenes@whitecase.com
   Robert W Davis robert.davis@hklaw.com, pauline.nye@hklaw.com
   Gregory Elder gelderlaw@gmail.com
   Heidi A Feinman Heidi.A.Feinman@usdoj.gov
   Jonathan S. Feldman jfeldman@pbyalaw.com, eservicemia@pbyalaw.com
   Fan B He fhe@whitecase.com,
    gregory.warren@whitecase.com;stephen.ludovici@whitecase.com
   John B. Hutton III huttonj@gtlaw.com,
    mialitdock@gtlaw.com;miaecfbky@gtlaw.com
   Steven C Jones steven.jones@wilsonelser.com,
    anna.nowakowska@wilsonelser.com;vivian.fusco@wilsonelser.com;EService.Miami@w
    ilsonelser.com;alan.fiedel@wilsonelser.com
   Philip J Landau plandau@slp.law,
    msmith@slp.law;pdorsey@slp.law;dwoodall@slp.law;dlocascio@slp.law;ependergraft@
    slp.law;pmouton@slp.law
   Bernice C. Lee blee@slp.law,
    dwoodall@slp.law;dlocascio@slp.law;pmouton@slp.law;bernice.c.lee@gmail.com
   Brett D Lieberman brett@elrolaw.com, eservice@elrolaw.com
   Peter J Malecki pmalecki@riccalawyers.com,
    bricca@riccalawyers.com;lkendrick@riccalawyers.com
   Edward A Marod emarod@gunster.com, dpeterson@gunster.com
   Orfelia M Mayor omayor@ombankruptcy.com, legalservices@pbctax.com
   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   Eric S Pendergraft ependergraft@slp.law,
    dwoodall@slp.law;dlocascio@slp.law;bshraibergecfmail@gmail.com;pmouton@slp.law
   Cristopher S Rapp csr@derreverelaw.com, eservice@derreverelaw.com
   James N Robinson jrobinson@whitecase.com,
    sgoodrich@whitecase.com;avenes@whitecase.com
   Luis Salazar Luis@Salazar.Law, Ceide@salazar.law;Lee-Sin@Salazar.Law
   Joshua D Silver jsilver@tabassoloff.com, jcepero@tabassoloff.com
   Max J Smith msmith@slp.law,
    dwoodall@slp.law;dlocascio@slp.law;pmouton@slp.law
   Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
   Joel L Tabas jtabas@tabassoloff.com,
    jcepero@tabassoloff.com;kborrego@tabassoloff.com
   Allen R Tomlinson atomlinson@jonesfoster.com, mbest@jonesfoster.com
   Richard Webber rwebberfls@ecf.epiqsystems.com,
    rwebber@zkslawfirm.com;F001@ecfcbis.com;rschohl@zkslawfirm.com
   Richard B Webber rwebber@zkslawfirm.com,
    jconcannon@zkslawfirm.com;service@zkslawfirm.com
   Harry Winderman harry4334@hotmail.com,
    lynoramae@gmail.com,lm@whcfla.com,filings@whcfla.com
   Larry A Zink zinklaw3711@yahoo.com
